                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


UNITED STATES OF AMERICA

                v.
                                                 No. 19 CR 567
ROBERT SYLVESTER KELLY,
  also known as “R. Kelly,”                      Judge Harry D. Leinenweber
DERREL MCDAVID, and
MILTON BROWN,
  also known as “June Brown”


                              JOINT STATUS REPORT

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, and defendants ROBERT

SYLVESTER KELLY, DERREL MCDAVID, and MILTON BROWN, by their

attorneys, hereby submit this joint status report.

      1.       On July 11, 2019, the grand jury returned an indictment against all

three defendants. On February 13, 2020, the grand jury returned a superseding

indictment charging defendants with the following:

           -   as to defendant KELLY, four counts of using a child to engage in

               sexually explicit conduct for the purpose of creating a visual depiction of

               that conduct; one count of conspiring to obstruct justice; one count of

               conspiring to receive child pornography; two counts of receiving child

               pornography; and five counts of enticing a minor to engage in sexual
                 activity, all in violation of Title 18, United States Code, Sections 371,

                 2251(a), 2252A(a)(2), and 2422(b);

             -   as to defendant MCDAVID, conspiring to obstruct justice; conspiring to

                 receive child pornography; and receiving child pornography, all in

                 violation of Title 18, United States Code, Sections 371 and 2252A(a)(2);

                 and

             -   as to defendant BROWN, conspiring to receive child pornography, in

                 violation of Title 18, United States Code, Sections 2252A(a)(2).

        2.       The alleged offenses in the superseding indictment occurred beginning

in the summer of 1996 and continuing to the date of the indictment, February 13,

2020.

        3.       The government produced its initial Rule 16 discovery to defense counsel

on August 2, 2019, and made additional productions on August 5, 2019, September

24, 2019, and February 24, 2020. The government anticipates producing additional

discovery materials to the defense in the next 30 days. Additionally, the government

is continuing its discovery review in coordination with prosecutors in the Eastern

District of New York, which may result in additional productions to defendants.

        4.       The Court set a trial date for October 13, 2020. The government

anticipates that the trial will last approximately three weeks.

        5.       No defendant is requesting a change of plea hearing at this time.




                                              2
     6.   There are no pending motions.



                                          Respectfully submitted,


/s/ Michael Irving Leonard                JOHN R. LAUSCH, JR.
STEVEN GREENBERG                          United States Attorney
CHRISTOPHER T. GROHMAN
MICHAEL IRVING LEONARD            By:     /s/ Jeannice W. Appenteng
NICHOLAS VICTOR BURRIS                    ANGEL KRULL
Attorneys for defendant                   ABIGAIL PELUSO
Robert Sylvester Kelly                    JEANNICE W. APPENTENG
                                          Assistant United States Attorney
/s/ Vadim A. Glozman                      United States Attorney’s Office
VADIM A. GLOZMAN                          219 South Dearborn Street
BEAU B. BRINDLEY                          Chicago, Illinois 60604
BLAIR TAMARA WESTOVER                     (312) 353-5300
Attorneys for defendant
Derrel McDavid

/s/ Mary Higgins Judge
MARY HIGGINS JUDGE
MARIA TERESA GONZALEZ
Attorneys for defendant
Milton Brown




                                     3
